Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 15, 18-21, applicant specification paragraph 0190, modules may be a means for performing one or more functions, but a module is not defined as a hardware or structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, 22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pub No. 2012/021881 A1) in view of Luo et al. (U.S. Pub No. 2012/0163159 A1).


1. Liang teaches a method of wireless communication, comprising: selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload [par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACK response message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator)];
 	Liang fail to show spreading modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected format; applying Discrete Fourier Transform (DFT) to the spread modulation symbols; and transmitting the PUCCH to a base station based on the spread modulation symbols with the DFT applied.
 	In an analogous art Luo show spreading modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected format [par 0037, physical uplink control channel (PUCCH) Format 3 is introduced for multiple positive-acknowledgement/negative-acknowledgement ( ACK/NACK) feedback. Physical uplink control channel (PUCCH) Format 3 relies on different orthogonal cover codes (OCCs) 112 across data (pilot) single-carrier frequency division multiplexing (SC-FDM) symbols within one slot to multiplex different users. In physical uplink control channel (PUCCH) Format 3, the user equipment (UE) 104 may transmit a discrete Fourier transform (DFT) spread orthogonal frequency division multiplexing (OFDM)], applying Discrete Fourier Transform (DFT) to the spread modulation symbols [par 0011, The instructions are also executable by the processor to apply a discrete Fourier transform to the data single-carrier frequency division multiplexing symbols. The instructions are further executable by the processor to apply cell-specific symbol-level phase hopping to the data single-carrier frequency division multiplexing symbols of the acknowledgement/negative acknowledgement], and transmitting the PUCCH to a base station based on the spread modulation symbols with the DFT applied [par 0046, The base station 102 may receive 402 an ACK/NACK that was transmitted using physical uplink control channel ( PUCCH) Format 3 with cell-specific symbol-level phase hopping from a user equipment (UE) 104. The base station 102 knows the spreading sequence and will perform the corresponding operations. The base station 102 may then decode 406 the ACK/NACK].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang and Luo because improved methods for generating and receiving uplink signaling with reduced interference.


4. Liang and Luo convey the method of claim 1, further comprising: determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers [Liang, par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACKresponse message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator), format 2a is used for sending CSI and a 1-bit ACK/NACK response message, and format 2b is used for sending CSI information and a 2-bit ACK/NACK response message, and format 2a/2b is only used in a scenario that the cyclic prefix is the normal cyclic prefix].

Liang, par 0111, When the number of bits to be fed back is determined according to the downlink carrier set and the maximum value of the codeword stream numbers contained in the downlink component carrier, the UE needs to feedback 6-bit ACK/NACK information; since the number of bits to be fed back exceeds 4, for DL CC#1 and #2, the ACK/NACK response message of the second codeword stream is set as a default ACK, then a logic AND operation between codeword streams is carried out on each downlink component carrier to obtain the ACK/NACK response message after DL CC#0/#1/#2 goes through the logic AND operation between codeword streams, and finally the 3-bit ACK/NACK response message is fed back by adopting the manner of the channel selection]

8. A user equipment (UE), comprising: a processor configured to: select a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload[par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACK response message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator)];

 	In an analogous Luo show spread modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected format [par 0037, physical uplink control channel (PUCCH) Format 3 is introduced for multiple positive-acknowledgement/negative-acknowledgement ( ACK/NACK) feedback. Physical uplink control channel (PUCCH) Format 3 relies on different orthogonal cover codes (OCCs) 112 across data (pilot) single-carrier frequency division multiplexing (SC-FDM) symbols within one slot to multiplex different users. In physical uplink control channel (PUCCH) Format 3, the user equipment (UE) 104 may transmit a discrete Fourier transform (DFT) spread orthogonal frequency division multiplexing (OFDM)],; and apply Discrete Fourier Transform (DFT) to the spread modulation symbols par 0011, The instructions are also executable by the processor to apply a discrete Fourier transform to the data single-carrier frequency division multiplexing symbols. The instructions are further executable by the processor to apply cell-specific symbol-level phase hopping to the data single-carrier frequency division multiplexing symbols of the acknowledgement/negative acknowledgement]; and a transmitter configured to transmit the PUCCH to a base station based on the spread modulation symbols with the DFT applied[par 0046, The base station 102 may receive 402 an ACK/NACK that was transmitted using physical uplink control channel ( PUCCH) Format 3 with cell-specific symbol-level phase hopping from a user equipment (UE) 104. The base station 102 knows the spreading sequence and will perform the corresponding operations. The base station 102 may then decode 406 the ACK/NACK].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang and Luo because improved methods for generating and receiving uplink signaling with reduced interference.


11.  Liang and Luo demonstrate the UE of claim 8, wherein the processor is further configured to: determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers [Liang, par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACKresponse message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator), format 2a is used for sending CSI and a 1-bit ACK/NACK response message, and format 2b is used for sending CSI information and a 2-bit ACK/NACK response message, and format 2a/2b is only used in a scenario that the cyclic prefix is the normal cyclic prefix].

12. Liang and Luo disclose the UE of claim 8, wherein the processor configured to select the format of the PUCCH comprises the processor configured to: select the Liang, par 0111, When the number of bits to be fed back is determined according to the downlink carrier set and the maximum value of the codeword stream numbers contained in the downlink component carrier, the UE needs to feedback 6-bit ACK/NACK information; since the number of bits to be fed back exceeds 4, for DL CC#1 and #2, the ACK/NACK response message of the second codeword stream is set as a default ACK, then a logic AND operation between codeword streams is carried out on each downlink component carrier to obtain the ACK/NACK response message after DL CC#0/#1/#2 goes through the logic AND operation between codeword streams, and finally the 3-bit ACK/NACK response message is fed back by adopting the manner of the channel selection]


15. Liang teach an apparatus of wireless communication, comprising: means for selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload; [par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACK response message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator)]
 	Liang fail to show means for spreading modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected 
 	In analogous art Luo show means for spreading modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected format[par 0037, physical uplink control channel (PUCCH) Format 3 is introduced for multiple positive-acknowledgement/negative-acknowledgement ( ACK/NACK) feedback. Physical uplink control channel (PUCCH) Format 3 relies on different orthogonal cover codes (OCCs) 112 across data (pilot) single-carrier frequency division multiplexing (SC-FDM) symbols within one slot to multiplex different users. In physical uplink control channel (PUCCH) Format 3, the user equipment (UE) 104 may transmit a discrete Fourier transform (DFT) spread orthogonal frequency division multiplexing (OFDM)]; means for applying Discrete Fourier Transform (DFT) to the spread modulation symbols [par 0011, The instructions are also executable by the processor to apply a discrete Fourier transform to the data single-carrier frequency division multiplexing symbols. The instructions are further executable by the processor to apply cell-specific symbol-level phase hopping to the data single-carrier frequency division multiplexing symbols of the acknowledgement/negative acknowledgement]; and means for transmitting the SC FDMA data symbols of the PUCCH to a base station based on the spread modulation symbols with the DFT applied [par 0046, The base station 102 may receive 402 an ACK/NACK that was transmitted using physical uplink control channel ( PUCCH) Format 3 with cell-specific symbol-level phase hopping from a user equipment (UE) 104. The base station 102 knows the spreading sequence and will perform the corresponding operations. The base station 102 may then decode 406 the ACK/NACK].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang and Luo because improved methods for generating and receiving uplink signaling with reduced interference.

18. Liang and Luo display the apparatus of claim 15, further comprising: means for determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers [Liang, par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACKresponse message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator), format 2a is used for sending CSI and a 1-bit ACK/NACK response message, and format 2b is used for sending CSI information and a 2-bit ACK/NACK response message, and format 2a/2b is only used in a scenario that the cyclic prefix is the normal cyclic prefix].


19. Liang and Luo describe the apparatus of claim 15, wherein the means for selecting the format of the PUCCH comprises: means for selecting the format if the size of the ACK/NAK payload exceeds a threshold [Liang, par 0111, When the number of bits to be fed back is determined according to the downlink carrier set and the maximum value of the codeword stream numbers contained in the downlink component carrier, the UE needs to feedback 6-bit ACK/NACK information; since the number of bits to be fed back exceeds 4, for DL CC#1 and #2, the ACK/NACK response message of the second codeword stream is set as a default ACK, then a logic AND operation between codeword streams is carried out on each downlink component carrier to obtain the ACK/NACK response message after DL CC#0/#1/#2 goes through the logic AND operation between codeword streams, and finally the 3-bit ACK/NACK response message is fed back by adopting the manner of the channel selection]

22.  Liang and Luo creates a non-transitory computer-readable medium having instructions stored thereon, the instructions comprising codes executable for an apparatus to perform: selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload [par 0006, 0159, method can be completed by instructing relevant hardware by programs, and the programs can be stored in a computer readable storage medium. The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACK response message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator)];

 	In an analogous Luo show spreading modulation symbols of the ACK/NAK payload by a spreading factor within a symbol period of the PUCCH of the selected format[par 0037, physical uplink control channel (PUCCH) Format 3 is introduced for multiple positive-acknowledgement/negative-acknowledgement ( ACK/NACK) feedback. Physical uplink control channel (PUCCH) Format 3 relies on different orthogonal cover codes (OCCs) 112 across data (pilot) single-carrier frequency division multiplexing (SC-FDM) symbols within one slot to multiplex different users. In physical uplink control channel (PUCCH) Format 3, the user equipment (UE) 104 may transmit a discrete Fourier transform (DFT) spread orthogonal frequency division multiplexing (OFDM)]; applying Discrete Fourier Transform (DFT) to the spread modulation symbols[par 0011, The instructions are also executable by the processor to apply a discrete Fourier transform to the data single-carrier frequency division multiplexing symbols. The instructions are further executable by the processor to apply cell-specific symbol-level phase hopping to the data single-carrier frequency division multiplexing symbols of the acknowledgement/negative acknowledgement]; transmitting the PUCCH to a base station based on the spread modulation symbols with the DFT applied[par 0046, The base station 102 may receive 402 an ACK/NACK that was transmitted using physical uplink control channel ( PUCCH) Format 3 with cell-specific symbol-level phase hopping from a user equipment (UE) 104. The base station 102 knows the spreading sequence and will perform the corresponding operations. The base station 102 may then decode 406 the ACK/NACK].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang and Luo because improved methods for generating and receiving uplink signaling with reduced interference.

25.Liang and Luo define the non-transitory computer-readable medium of claim 22, further comprising: codes for determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers[Liang, par 0006, The LTE defines a plurality of PUCCH formats, including PUCCH format 1/1 a/lb and format 2/2a/2b, wherein format 1 is used for sending a scheduling request (SR for short) of the UE, formats la and 1b are used for feeding back a 1-bit ACK/NACKresponse message and a 2-bit ACK/NACK response message respectively, format 2 is used for sending downlink channel states indication (CSI for short) including CQI (channel quality indicator), PM I (precoding matrix indicator) and Rl (rank indicator), format 2a is used for sending CSI and a 1-bit ACK/NACK response message, and format 2b is used for sending CSI information and a 2-bit ACK/NACK response message, and format 2a/2b is only used in a scenario that the cyclic prefix is the normal cyclic prefix].
.

26. Liang and Luo defines the non-transitory computer-readable medium of claim 22, wherein the codes for selecting the format of the PUCCH comprises: codes for selecting Liang, par 0111, When the number of bits to be fed back is determined according to the downlink carrier set and the maximum value of the codeword stream numbers contained in the downlink component carrier, the UE needs to feedback 6-bit ACK/NACK information; since the number of bits to be fed back exceeds 4, for DL CC#1 and #2, the ACK/NACK response message of the second codeword stream is set as a default ACK, then a logic AND operation between codeword streams is carried out on each downlink component carrier to obtain the ACK/NACK response message after DL CC#0/#1/#2 goes through the logic AND operation between codeword streams, and finally the 3-bit ACK/NACK response message is fed back by adopting the manner of the channel selection]

Claims 2, 9, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pub No. 2012/021881 A1) in view of Luo et al. (U.S. Pub No. 2012/0163159 A1) in further view of Pan et al. (U.S. Pub No. 2010/0272048 Al).

2. Liang and Luo demonstrate the method of claim 1, Liang and Luo fail to show wherein the spreading factor is two.
 	In an analogous art Pan show wherein the spreading factor is two [par 0087, A location index using slot and channel selection for DMRS transmission may also be used with a reduced SF (e.g., SF reduction from 4 to 2). A WTRU may select one location index (i.e., slot and channel) for DMRS transmission to indicate more ACK/NACKstates or bits].



9.  Liang and Luo the UE of claim 8, Liang and Luo fail to show wherein the spreading factor is two.
 	In an analogous art Pan show wherein the spreading factor is two[par 0087, A location index using slot and channel selection for DMRS transmission may also be used with a reduced SF (e.g., SF reduction from 4 to 2). A WTRU may select one location index (i.e., slot and channel) for DMRS transmission to indicate more ACK/NACKstates or bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Pan because a single PUCCH transmission may be used for each UL group after channel selection.

16. Liang and Luo convey the apparatus of claim 15, Liang and Luo fail to show wherein the spreading factor is two.
 	In an analogous art Pan show wherein the spreading factor is two [par 0087, A location index using slot and channel selection for DMRS transmission may also be used with a reduced SF (e.g., SF reduction from 4 to 2). A WTRU may select one location index (i.e., slot and channel) for DMRS transmission to indicate more ACK/NACK states or bits].



23. Liang and Luo defines the non-transitory computer-readable medium of claim 22, Liang and Luo fail to show wherein the spreading factor is two. 
 	In an analogous art Pan show wherein the spreading factor is two [par 0087, A location index using slot and channel selection for DMRS transmission may also be used with a reduced SF (e.g., SF reduction from 4 to 2). A WTRU may select one location index (i.e., slot and channel) for DMRS transmission to indicate more ACK/NACKstates or bits].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Pan because a single PUCCH transmission may be used for each UL group after channel selection


8.  	Claims 3, 10, 17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pub No. 2012/0218881 A1), Luo et al. (U.S. Pub No. 2012/0163159 A1) in view of Pan et al. (U.S. Pub No. 2010/0272048 Al) in further view of Farajidana et al. (U.S. Pub No. 2011/0244877 Al).



 	In an analogous art Farajidana show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two [par 0047, 0052, LTE utilizes orthogonal frequency division multiplexing (OFDM) on the downlink and single-carrier frequency division multiplexing (SC-FDM) on the uplink. A study has shown that CSI-RS with frequency density of 2 RE /RB and 10 ms duty cycle may provide reasonable LTE-A performance for single user MIMO (SU-MIMO). Some studies have suggested that densities higher than 2 RE /RB per antenna port may result in a significant loss of UE performance]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, Pan, and Farajidana because this would provide a better method and system for implementing the channel state information reference signal.


10.  Liang, Luo, and Pan provide the UE of claim 9, Liang, Pan, and Luo fail to show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two.
 	In an analogous art Farajidana show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two [par 0047, 0052, LTE utilizes orthogonal frequency division multiplexing (OFDM) on the downlink and single-carrier frequency division multiplexing (SC-FDM) on the uplink. A study has shown that CSI-RS with frequency density of 2 RE /RB and 10 ms duty cycle may provide reasonable LTE-A performance for single user MIMO (SU-MIMO). Some studies have suggested that densities higher than 2 RE /RB per antenna port may result in a significant loss of UE performance]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, Pan, and Farajidana because this would provide a better method and system for implementing the channel state information reference signal.

17. Liang, Luo, and Pan teaches the apparatus of claim 16, Liang, Luo, and Pan fail to show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two.
 	In an analogous art Farajidana show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two [par 0047, 0052, LTE utilizes orthogonal frequency division multiplexing (OFDM) on the downlink and single-carrier frequency division multiplexing (SC-FDM) on the uplink. A study has shown that CSI-RS with frequency density of 2 RE /RB and 10 ms duty cycle may provide reasonable LTE-A performance for single user MIMO (SU-MIMO). Some studies have suggested that densities higher than 2 RE /RB per antenna port may result in a significant loss of UE performance]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, Pan and Farajidana because this 


24.  Liang, Luo, and Pan illustrate the non-transitory computer-readable medium of claim 23, Liang and Luo fail to show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two.
 	In an analogous art Farajidana show wherein the PUCCH of the selected format occupies one resource block (RB) in frequency and supports a multiplexing density of two [par 0047, 0052, LTE utilizes orthogonal frequency division multiplexing (OFDM) on the downlink and single-carrier frequency division multiplexing (SC-FDM) on the uplink. A study has shown that CSI-RS with frequency density of 2 RE /RB and 10 ms duty cycle may provide reasonable LTE-A performance for single user MIMO (SU-MIMO). Some studies have suggested that densities higher than 2 RE /RB per antenna port may result in a significant loss of UE performance]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, Pan, and Farajidana because this would provide a better method and system for implementing the channel state information reference signal.


s 6, 13, 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pub No. 2012/0218881 A1) in view of Luo et al. (U.S. Pub No. 2012/0163159 A1)  in further view of Nguyen et al. (U.S. Pub No. 2012/0039270 Al).

6. Liang and Lou create the method of claim 1, Liang and Pan fail to show wherein said spreading the modulation symbols comprises: repeating, for a number of times, a block of the modulation symbols; and applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.
 	In an analogous art Nguyen show wherein said spreading the modulation symbols comprises: repeating, for a number of times, a block of the modulation symbols [par 0061, 0104, In the same manner, the next two modulation symbols can be decoded. The process is repeated until the last two modulation symbols are decoded. Similarly, by repeating the process for each user, using its corresponding spreading code, the modulation symbols for the corresponding user can be recovered while the signals from the other users are substantially suppressed or eliminated]; and applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols [claim 4, a spreading factor for the first slot is greater than the a spreading factor for the second slot, the assigned spreading code is shared with another UE according to a time multiplexing scheme].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Nguyen because this would provide a method and apparatus for multiple access and transmit diversity schemes in an SC-FDMA system.

13. Liang and Luo create the UE of claim 8, Liang and Luo fail to show wherein the processor configured to spread the modulation symbols comprises the processor configured to: repeat, for a number of times, a block of the modulation symbols; and apply a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.
 	In an analogous art Nguyen show wherein the processor configured to spread the modulation symbols comprises the processor configured to: repeat, for a number of times, a block of the modulation symbols [par 0061, 0104, In the same manner, the next two modulation symbols can be decoded. The process is repeated until the last two modulation symbols are decoded. Similarly, by repeating the process for each user, using its corresponding spreading code, the modulation symbols for the corresponding user can be recovered while the signals from the other users are substantially suppressed or eliminated]; and apply a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols[claim 4, a spreading factor for the first slot is greater than the a spreading factor for the second slot, the assigned spreading code is shared with another UE according to a time multiplexing scheme].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Nguyen because this would provide a method and apparatus for multiple access and transmit diversity schemes in an SC-FDMA system.


 	In an analogous art Nguyen wherein the means for spreading the modulation symbols comprises: means for repeating, for a number of times, a block of the modulation symbols [par 0061, 0104, In the same manner, the next two modulation symbols can be decoded. The process is repeated until the last two modulation symbols are decoded. Similarly, by repeating the process for each user, using its corresponding spreading code, the modulation symbols for the corresponding user can be recovered while the signals from the other users are substantially suppressed or eliminated]; and means for applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols[claim 4, a spreading factor for the first slot is greater than the a spreading factor for the second slot, the assigned spreading code is shared with another UE according to a time multiplexing scheme].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Nguyen because this would provide a method and apparatus for multiple access and transmit diversity schemes in an SC-FDMA system.

27. Liang and Luo provide the non-transitory computer-readable medium of claim 22, Liang and Luo fail to show wherein the codes for spreading the modulation symbols comprises: codes for repeating, for a number of times, a block of the modulation 
 	In an analogous art Nguyen show wherein the codes for spreading the modulation symbols comprises: codes for repeating, for a number of times, a block of the modulation symbols [par 0061, 0104, In the same manner, the next two modulation symbols can be decoded. The process is repeated until the last two modulation symbols are decoded. Similarly, by repeating the process for each user, using its corresponding spreading code, the modulation symbols for the corresponding user can be recovered while the signals from the other users are substantially suppressed or eliminated];; and codes for applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols[claim 4, a spreading factor for the first slot is greater than the a spreading factor for the second slot, the assigned spreading code is shared with another UE according to a time multiplexing scheme].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Nguyen because this would provide a method and apparatus for multiple access and transmit diversity schemes in an SC-FDMA system.


10.  	Claims 7, 14, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pub No. 2012/0218881 A1) in view of Luo et al. (U.S. Pub No. 2012/0163159 A1)  in further view of Lee et al. (U.S. Pub No. 2010/0208578 Al).


7. Liang and Luo illustrate the method of claim 1, Liang and Luo fail to show further comprising: performing Inverse Fast Fourier Transform (IFFT) after the DFT.
 	In an analogous art Lee show further comprising: performing Inverse Fast Fourier Transform (IFFT) after the DFT [par 0054, If one layer signal is made to be transmitted per antenna in the precoding step, there is an effect IDFT or IFFT processing is performed right after DFT processing].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Lee because PAPR or CM (peak-to-average ratio/cubic metric) property can be maintained good.


14. Liang and Luo display the UE of claim 8, wherein Liang and Luo fail to show the processor is further configured to: perform Inverse Fast Fourier Transform (IFFT) after the DFT.
 	In an analogous art Lee show the processor is further configured to: perform Inverse Fast Fourier Transform (IFFT) after the DFT [par 0054, If one layer signal is made to be transmitted per antenna in the precoding step, there is an effect IDFT or IFFT processing is performed right after DFT processing].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Lee because PAPR or CM (peak-to-average ratio/cubic metric) property can be maintained good.


21. Liang and Luo reveal the apparatus of claim 15, Liang and Luo fail to show further comprising: means for performing Inverse Fast Fourier Transform (IFFT) after the DFT.
 	In an analogous art Lee show further comprising: means for performing Inverse Fast Fourier Transform (IFFT) after the DFT [par 0054, If one layer signal is made to be transmitted per antenna in the precoding step, there is an effect IDFT or IFFT processing is performed right after DFT processing].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Lee because PAPR or CM (peak-to-average ratio/cubic metric) property can be maintained good.


28. Liang and Luo provide the non-transitory computer-readable medium of claim 22, Liang and Luo fail to show further comprising: codes for performing Inverse Fast Fourier Transform (IFFT) after the DFT.
 	In an analogous art Lee show further comprising: codes for performing Inverse Fast Fourier Transform (IFFT) after the DFT [par 0054, If one layer signal is made to be transmitted per antenna in the precoding step, there is an effect IDFT or IFFT processing is performed right after DFT processing].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Liang, Luo, and Lee because PAPR or CM (peak-to-average ratio/cubic metric) property can be maintained good.

Response to Arguments
Claim 1, therefore, is non-obvious over the cited reference for at least the above reasons. Patentable also are all other independent claims (e.g., Claims 8, 15, and 22) at least because of containing features similar to those discussed above regarding Claim 1. Furthermore, all pending dependent claims are allowable at least by virtual of dependency on allowable independent claims respectively.

The applicant arguments are moot in view of newly rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468